FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending August 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in interests in the Ordinary Shares of GlaxoSmithKline plc (Ordinary Shares) in respect of the under-mentioned Person Discharging Managerial Responsibility on 8 August 2012:- Mr E J Gray Exercise of option over 54,000 Ordinary Shares, granted on 3 December 2002 under the GlaxoSmithKline Share Option Plan at a price of £11.79 per Share, and sale of 54,000 Ordinary Shares at a price if £15.016 per Share. The Company and the above-mentioned person were advised of this transaction on 9 August 2012. This notification relates to a transaction notified in accordance with Disclosure Rule 3.1.4R(1)(a). V A Whyte Company Secretary 9 August 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:August 09,2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
